                             IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF KANSAS


FRANK ROHR,

                               Plaintiff,

v.                                                            Case No. 19-1114-JTM

UNION PACIFIC RAILROAD CO.,

                               Defendant.


                                AGREED PROTECTIVE ORDER

       The parties agree that during the course of discovery it may be necessary to disclose certain

confidential information relating to the subject matter of this action. They agree that certain cate-

gories of such information should be treated as confidential, protected from disclosure outside this

litigation, and used only for purposes of prosecuting or defending this action and any appeals.

The parties jointly request entry of this proposed Protective Order to limit the disclosure,

dissemination, and use of certain identified categories of confidential information.

       The parties assert in support of their request that protection of the identified categories of

confidential information is necessary that this case involves alleged violations of civil rights,

including disparate treatment of the Plaintiff and a hostile work environment. As such, it may

involve discovery of information that has been maintained out of the public record, including

personnel and other private information for Plaintiff and other workers, private financial or

competitive information of Plaintiff and Defendants including tax returns or other financial

statements, or private medical or personal information of Defendant’s past and present employees


                                                 1
who are not parties to this litigation.

        For good cause shown under Fed. R. Civ. P. 26(c), the court grants the parties’ joint request

and hereby enters the following Protective Order:

        1.      Scope.    All documents and materials produced in the course of discovery of this

case, including initial disclosures, responses to discovery requests, all deposition testimony and

exhibits, and information derived directly therefrom (hereinafter collectively “documents”), are

subject to this Order concerning Confidential Information as set forth below.         As there is a

presumption in favor of open and public judicial proceedings in the federal courts, this Order will

be strictly construed in favor of public disclosure and open proceedings wherever possible.

        2.      Definition of Confidential Information.       As used in this Order, “Confidential

Information” is defined as information that the producing party designates in good faith has been

previously maintained in a confidential manner and should be protected from disclosure and use

outside the litigation because its disclosure and use is restricted by statute or could potentially

cause harm to the interests of disclosing party or nonparties. For purposes of this Order, the

parties will limit their designation of “Confidential Information” to the following categories of

information or documents:

        A.      Personal information related to Defendant’s past and present employees, including
                but not limited to medical records, tax documentation, and financial information;

        B.      Personnel documents of Defendant’s past and present employees, which would
                include, but is not limited to, work history, employment applications, background
                checks, medical information, and other sensitive, private information related to
                Defendant’s past and present employees;

        C.      Proprietary business records, including, but not limited to, documents relating to
                the Parties’ confidential business practices, corporate structure, finances,
                confidential research, proprietary development;

                                                 2
        D.      Medical and treatment records of any party or non-party; and

        E.      Any records of which disclosure is restricted or prohibited by statute.

        Information or documents that the party has made available to the public may not be

designated as Confidential Information.

         3.     Form and Timing of Designation.               The producing party may designate

documents as containing Confidential Information and therefore subject to protection under this

Order by marking or placing the words “CONFIDENTIAL - SUBJECT TO PROTECTIVE

ORDER” (hereinafter “the marking”) on the document and on all copies in a manner that will not

interfere with the legibility of the document. As used in this Order, “copies” includes electronic

images, duplicates, extracts, summaries or descriptions that contain the Confidential Information.

The marking will be applied prior to or at the time the documents are produced or disclosed.

Applying the marking to a document does not mean that the document has any status or protection

by statute or otherwise except to the extent and for the purposes of this Order.       Copies that are

made of any designated documents must also bear the marking, except that indices, electronic

databases, or lists of documents that do not contain substantial portions or images of the text of

marked documents and do not otherwise disclose the substance of the Confidential Information

are not required to be marked.         By marking a designated document as confidential, the

designating attorney or party appearing pro se thereby certifies that the document contains

Confidential Information as defined in this Order.

         4.     Inadvertent Failure to Designate. Inadvertent failure to designate any document

or material as containing Confidential Information will not constitute a waiver of an otherwise

valid claim of confidentiality pursuant to this Order, so long as a claim of confidentiality is asserted

                                                   3
within ten (10) days after discovery of the inadvertent failure.

       5.      Depositions. Deposition testimony will be deemed confidential only if designated

as such when the deposition is taken or within a reasonable time period after receipt of the

deposition transcript. Such designation must be specific as to the portions of the transcript and/or

any exhibits to be protected.

       6.      Protection of Confidential Material.

               (a)     General Protections.      Designated Confidential Information must be used

or disclosed solely for purposes of prosecuting or defending this lawsuit, including any appeals,

or any other related legal proceeding brought by one of the parties to this litigation.

               (b)     Who May View Designated Confidential Information.             Except with the

prior written consent of the designating party or prior order of the court, designated Confidential

Information may only be disclosed to the following persons:

                       (1)      The parties to this litigation, including any employees,
                                agents, and representatives of the parties;1

                       (2)      Counsel for the parties and employees and agents of counsel;

                       (3)      The court and court personnel, including any special master
                                appointed by the court, and members of the jury;

                       (4)      Court reporters, recorders, and videographers engaged for


1
 If the confidential documents contain highly sensitive trade secrets or other highly sensitive
competitive or confidential information and disclosure to another party would result in
demonstrable harm to the disclosing party, then the parties may stipulate or move for the
establishment of an additional category of protection, (e.g., Attorneys’ Eyes Only) that prohibits
disclosure of such documents or information to that category or that limits disclosure only to
specifically designated in-house counsel or party representative(s) whose assistance is reasonably
necessary to the conduct of the litigation and who agree to be bound by the terms of the Order.


                                                  4
                             depositions;

                      (5)    Any mediator appointed by the court or jointly selected by
                             the parties;

                      (6)    Any expert witness, outside consultant, or investigator (e.g.,
                             professional jury or trial consultants, including focus groups
                             participants and mock juries) retained specifically in
                             connection with this litigation, but only after such persons
                             have completed the certification contained in Attachment A,
                             Acknowledgment and Agreement to be Bound;

                      (7)    Any potential, anticipated, or actual fact witness and his or
                             her counsel, but only to the extent such confidential
                             documents or information will assist the witness in recalling,
                             relating, or explaining facts or in testifying, and only after
                             such persons have completed the certification contained in
                             Attachment A;

                      (8)    The author or recipient of the document (not including a
                             person who received the document in the course of the
                             litigation);

                      (9)    Independent providers of document reproduction, electronic
                             discovery, or other litigation services retained or employed
                             specifically in connection with this litigation; and

                      (10)   Other persons only upon consent of the producing party and
                             on such conditions as the parties may agree.

              (c)     Control of Documents.            The parties must take reasonable efforts to

prevent unauthorized or inadvertent disclosure of documents designated as containing Confidential

Information pursuant to the terms of this Order.       Counsel for the parties must maintain a record

of those persons, including employees of counsel, who have reviewed or been given access to the

documents along with the originals (or electronic copies) of the forms signed by those persons

acknowledging their obligations under this Order.

       7.     Filing of Confidential Information.            In the event a party seeks to file any


                                                   5
document containing Confidential Information subject to protection under this Order with the

court, that party must take appropriate action to insure that the document receives proper protection

from public disclosure including: (a) filing a redacted document with the consent of the party who

designated the document as confidential; (b) where appropriate (e.g., in relation to discovery and

evidentiary motions), submitting the document solely for in camera review; or (c) when the

preceding measures are inadequate, seeking permission to file the document under seal by filing a

motion for leave to file under seal in accordance with D. Kan. Rule 5.4.6.

       Nothing in this Order will be construed as a prior directive to allow any document to be

filed under seal.   The parties understand that the requested documents may be filed under seal

only with the permission of the court after proper motion.        If the motion is granted and the

requesting party permitted to file the requested documents under seal, only counsel of record and

unrepresented parties will have access to the sealed documents.       Pro hac vice attorneys must

obtain sealed documents from local counsel.

       8.      Challenges to a Confidential Designation.        The designation of any material or

document as Confidential Information is subject to challenge by any party.        Before filing any

motion or objection to a confidential designation, the objecting party must meet and confer in good

faith to resolve the objection informally without judicial intervention.     A party that elects to

challenge a confidentiality designation may file and serve a motion that identifies the challenged

material and sets forth in detail the basis for the challenge. The burden of proving the necessity

of a confidentiality designation remains with the party asserting confidentiality. Until the court

rules on the challenge, all parties must continue to treat the materials as Confidential Information

under the terms of this Order.

                                                 6
         9.     Use of Confidential Documents or Information at Trial or Hearing.               Nothing

in this Order will be construed to affect the use of any document, material, or information at any

trial or hearing. A party that intends to present or that anticipates that another party may present

Confidential Information at a hearing or trial must bring that issue to the attention of the court and

the other parties without disclosing the Confidential Information. The court may thereafter make

such orders as are necessary to govern the use of such documents or information at the hearing or

trial.

         10.    Obligations on Conclusion of Litigation.

                (a)     Order Remains in Effect.           Unless otherwise agreed or ordered, all

provisions of this Order will remain in effect and continue to be binding after conclusion of the

litigation.

                (b)     Return of Confidential Documents.          Within 45 days after this litigation

concludes by settlement, final judgment, or final order, including all appeals, all documents

designated as containing Confidential Information, including copies as defined above, must be

returned to the party who previously produced the document unless:          (1) the document has been

offered into evidence or filed without restriction as to disclosure; (2) the parties agree to destruction

of the document to the extent practicable in lieu of return;2 or (3) as to documents bearing the

notations, summations, or other mental impressions of the receiving party, that party elects to


2
 The parties may choose to agree that the receiving party must destroy documents containing
Confidential Information and certify the fact of destruction, and that the receiving party must not
be required to locate, isolate and return e-mails (including attachments to e-mails) that may include
Confidential Information, or Confidential Information contained in deposition transcripts or drafts
or final expert reports.


                                                   7
destroy the documents and certifies to the producing party that it has done so. Except that the

parties’ counsel of record may retain their working files (including pleadings, motion papers and

other filings, deposition or hearing transcripts, correspondence, and any attorney work-product)

for a period of 10 years after the final disposition of this action, on the condition that those files

will remain Confidential Information.

        Additionally, the Parties agree that Confidential Information may be used to defend ethical

or other complaints arising after the final resolution of this matter and directly related to this matter

so long as the confidential status and use of such documents is subject to protections substantially

the same as those set forth in this Order.

                (c)     Retention of Work Product. Notwithstanding the above requirements to

return or destroy documents, counsel may retain attorney work product, including an index which

refers or relates to designated Confidential Information, so long as that work product does not

duplicate verbatim substantial portions of the text or images of designated documents. This work

product will continue to be confidential under this Order. An attorney may use his or her own

work product in subsequent litigation provided that its use does not disclose Confidential

Information.

        Nothing in this section requires a party, its counsel, or consultants to delete Confidential

Information which may reside on one or more backup tapes or other media maintained for purposes

of disaster recovery, business continuity, or other reasons; nor shall this section require counsel to

delete work product material.

        11.     Order Subject to Modification.         This Order is subject to modification by the

court on its own motion or on motion of any party or any other person with standing concerning

                                                   8
the subject matter.   The Order must not, however, be modified until the parties have been given

notice and an opportunity to be heard on the proposed modification.

        12.     No Prior Judicial Determination.              This Order is entered based on the

representations and agreements of the parties and for the purpose of facilitating discovery.

Nothing in this Order will be construed or presented as a judicial determination that any document

or material designated as Confidential Information by counsel or the parties is entitled to protection

under Fed. R. Civ. P. 26(c) or otherwise until such time as the court may rule on a specific

document or issue.

        13.     Persons Bound by Protective Order.           This Order will take effect when entered

and is binding upon all counsel of record and their law firms, the parties, and persons made subject

to this Order by its terms.

        14.     Jurisdiction.    The court’s jurisdiction to enforce the provisions of this Order will

terminate on the final disposition of this case.       But a party may file a motion to seek leave to

reopen the case to enforce the provisions of this Order.

        15.     Applicability to Parties Later Joined.        If additional persons or entities become

parties to this lawsuit, they must not be given access to any Confidential Information until they

execute and file with the court their written agreement to be bound by the provisions of this Order.

        16.     Protections Extended to Third-Party’s Confidential Information. The parties

agree to extend the provisions of this Protective Order to Confidential Information produced in

this case by third parties, if timely requested by the third party.

        17.     Confidential Information Subpoenaed or Ordered Produced in Other

Litigation.   If a receiving party is served with a subpoena or an order issued in other litigation

                                                   9
that would compel disclosure of any material or document designated in this action as Confidential

Information, the receiving party must so notify the designating party, in writing, immediately and

in no event more than eight (8) business days after receiving the subpoena or order.             Such

notification must include a copy of the subpoena or court order.

       The receiving party also must immediately inform in writing the party who caused the

subpoena or order to issue in the other litigation that some or all of the material covered by the

subpoena or order is the subject of this Order. In addition, the receiving party must deliver a

copy of this Order promptly to the party in the other action that caused the subpoena to issue.

       The purpose of imposing these duties is to alert the interested persons to the existence of

this Order and to afford the designating party in this case an opportunity to try to protect its

Confidential Information in the court from which the subpoena or order issued. The designating

party bears the burden and the expense of seeking protection in that court of its Confidential

Information, and nothing in these provisions should be construed as authorizing or encouraging a

receiving party in this action to disobey a lawful directive from another court. The obligations

set forth in this paragraph remain in effect while the party has in its possession, custody, or control

Confidential Information designated by the other party to this case.

       18.     Inadvertent Disclosure of Confidential Information Covered by Attorney-

Client Privilege or Work Product.       The inadvertent disclosure or production of any information

or document that is subject to an objection on the basis of attorney-client privilege or work-product

protection, including, but not limited, to information or documents that may be considered

Confidential Information under the Protective Order, will not be deemed to waive a party’s claim

to its privileged or protected nature or estop that party or the privilege holder from designating the

                                                  10
information or document as attorney-client privileged or subject to the work product doctrine at a

later date. Any party receiving any such information or document must return it upon request to

the producing party. Upon receiving such a request as to specific information or documents, the

receiving party must return the information or documents to the producing party within five days,

regardless of whether the receiving party agrees with the claim of privilege and/or work-product

protection.   Disclosure of the information or document by the other party prior to such later

designation will not be deemed a violation of the provisions of this Order. The provisions of this

section constitute an order pursuant to Rules 502(d) and (e) of the Federal Rules of Evidence.

       IT IS SO ORDERED.

       Dated:    July 24, 2019                     s/ James P. O’Hara
                                             U.S. Magistrate Judge


 WE SO MOVE and agree to abide by the             WE SO MOVE and agree to abide by the
 terms of the Order                               terms of the Order

 /s/ Robert L. Ortbals, Jr.                       /s/ Nicholas D. Thompson
 Robert L. Ortbals, Jr., #78098                   John W. Johnson, #07684
 CONSTANGY, BROOKS, SMITH                         MORRIS, LAING, EVANS, BROCK &
     & PROPHETE, LLP                                  KENNEDY, CHARTERED
 7733 Forsyth Blvd., Ste. 1325                    300 N. Mead, Ste. 200
 St. Louis, MO 63105                              Wichita, KS 67202
 (314) 925-7270                                   (316) 262-2671
 (314) 925-7278 (fax)                             (316) 262-6226 (fax)
 rortbals@constangy.com                           jjohnson@morrislaing.com

 Attorneys for Defendant                          Nicholas D. Thompson
                                                  THE MOODY LAW FIRM
                                                  500 Crawford St., Ste. 200
                                                  Portsmouth, VA 23704
                                                  (757) 673-9161
                                                  (757) 397-7257 (fax)
                                                  nthompson@moodyrrlaw.com
                                                  Attorneys for Plaintiff

                                               11
                                       ATTACHMENT A

                                     ACKNOWLEDGMENT
                                           AND
                                   AGREEMENT TO BE BOUND

        The undersigned hereby acknowledges that he/she has read the Protective Order dated

_______________ in the case captioned, Rohr v. Union Pacific Railroad Co., No. 6:19-CV-01114-

JTM-JPO, and attached hereto, understands the terms thereof, and agrees to be bound by its terms.

The undersigned submits to the jurisdiction of the United States District Court for the District of

Kansas in matters relating to this Protective Order and understands that the terms of the Protective

Order obligate him/her to use materials designated as Confidential Information in accordance with

the order solely for the purposes of the above-captioned action, and not to disclose any such

Confidential Information to any other person, firm, or concern, except in accordance with the

provisions of the Protective Order.

        The undersigned acknowledges that violation of the Protective Order may result in

penalties for contempt of court.

Name:                         ______________________________________

Job Title:                    ______________________________________

Employer:                     ______________________________________

Business Address:             ______________________________________

Date:                         ______________________________________

Signature:                    ______________________________________
